Name: Commission Regulation (EC) No 2718/1999 of 20 December 1999 amending Regulation (EC) No 97/95 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards the minimum price and compensatory payment to be paid to potato producers and of Council Regulation (EC) No 1868/94 establishing a quota system in relation to the production of potato starch
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  prices;  foodstuff;  agricultural structures and production
 Date Published: nan

 Important legal notice|31999R2718Commission Regulation (EC) No 2718/1999 of 20 December 1999 amending Regulation (EC) No 97/95 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards the minimum price and compensatory payment to be paid to potato producers and of Council Regulation (EC) No 1868/94 establishing a quota system in relation to the production of potato starch Official Journal L 327 , 21/12/1999 P. 0037 - 0047COMMISSION REGULATION (EC) No 2718/1999of 20 December 1999amending Regulation (EC) No 97/95 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards the minimum price and compensatory payment to be paid to potato producers and of Council Regulation (EC) No 1868/94 establishing a quota system in relation to the production of potato starchTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1253/1999(2), and in particular Article 8 thereof,Having regard to Council Regulation (EC) No 1868/94 of 27 July 1994 establishing a quota system in relation to the production of potato starch(3), as last amended by Regulation (EC) No 1252/1999(4), and in particular Article 8 thereof,Whereas:(1) Article 8(1) of Regulation (EEC) No 1766/92 fixes the minimum price and Article 8(2) fixes the payment for producers for the 2000/01 and 2001/02 marketing years;(2) Article 5 of Regulation (EC) No 1868/94 fixes the premium for potato starch producers;(3) Annex II to Commission Regulation (EC) No 97/95(5), as last amended by Regulation (EC) No 2305/98(6), establishes the minimum price, the premium to be paid to the starch producer and the payment to be paid to the producer for potatoes based on their starch content and the underwater weight of 5050 g of potatoes. Annex II should be adjusted as a result;(4) In Regulation (EC) No 97/95, the words "compensatory payment" must be replaced by "payment for producers" as referred to in Article 8(2) of Regulation (EC) No 1766/92;(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 97/95 is hereby amended as follows:1. The phrase "compensatory payment to be paid to potato producers" used in the title of the Regulation is replaced by the words "payment to be paid to potato producers".2. The following point (l) is added to Article 1: "(l) payment for producers: the payment referred to in Article 8(2) of Regulation (EEC) No 1766/92."3. Article 7a is replaced by the following text: "The payment for producers shall be granted for potatoes which are of sound and fair marketable quality, on the basis of the quantity and starch content of the potatoes delivered, in accordance with the rates fixed in Annex II. No payment for producers shall be granted for potatoes which are not of sound and fair marketable quality nor for potatoes whose starch content is below 13 %, except where the second subparagraph of Article 6(2) applies."4. The term "compensatory payment" in Articles 11(1)(a), 12, 13(1) and 21 is replaced by "payment for producers".5. Annex II is replaced by the Annex to this Regulation for the 2000/01 marketing year (Part A) and the 2001/02 marketing year (Part B).Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 160, 26.6.1999, p. 18.(3) OJ L 197, 30.7.1994, p. 4.(4) OJ L 160, 26.6.1999, p. 15.(5) OJ L 16, 24.1.1995, p. 3.(6) OJ L 288, 27.10.1998, p. 5.ANNEX"ANEXO II/BILAG II/ANHANG II/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II/ANNEX II/ANNEXE II/ALLEGATO II/BIJLAGE II/ANEXO II/LIITE II/BILAGA II>TABLE>"